                       Bald Sketch Evolution Demonstrative Exhibit
                Case 1:19-cv-00384-ELH Document 156-3 Filed 03/22/21 Page 1 of 1
                                                  Ex 15




                                                                                                  First Underlined Copy




BPD File                                  SAO File                  Rogers (Defense Atty) File


                                                                                   Same
                                 Same Underline                                    Underline




                                                                                                 Exhibit #




                                                                                                                     exhibitsticker.com
                                                                                               Nethercott 15
                                                                                                     2/4/21




           Nethercott (PC Atty) File                  Plaintiff Stamps “BPD MPIA” File
